Affirmed by unpublished PER CURIAM opinion.
Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:
Thomas Everette, Jr., appeals the district court’s order adopting the magistrate judge’s recommendation to dismiss his civil complaint after a 28 U.S.C. § 1915 (2012) review. Limiting our review to the issues raised in Everette’s objections to the magistrate judge’s report and recommendation and his informal brief, see Wright v. Collins, 766 F.2d 841, 845-46 (4th Cir.1985); 4th Cir. R. 34(b), we affirm the district court’s judgment. Everette v. Peele, No. 5:14-cv-00213-BO, 2014 WL 4961102 (E.D.N.C. Oct. 3, 2014). We dispense with oral argument because the facts and legal contentions are adequately presented in the materials before this court and argument would not aid the decisional process.

AFFIRMED.